UN|TED STATES D|STR|CT COURT
M|DDLE D|STR|CT OF LOU|S|ANA
FREDER|CK ROSS, JR. CiVlL ACT|ON
VERSUS
17-294-SDD~RLB
BR|AN HAL[_
RULING

The Court, after carefully considering the Motion,‘ the recordl the law applicable to
this action, and the Report and Recorhrnerho'ation21 of United States Magistrate Judge
Richard L. Bourgeois, Jr. dated November20, 2018, to which no objection has been filed,
hereby approves the Re,oon‘ and Recommendation of the N|agistrate Judge and adopts it
as the Court’s opinion herein.

ACCORD|NGLY, the Mot‘ion to Dfsmiss3 is granted in part dismissing any claims
against Defendant Lt. i-la|| in his official capacity for monetary damages P|aintiff's
retaliation claim against Defendant Lt. Hal| is dismissed with prejudice Defendant’s
Motion to Dismiss4 is denied as to the P|aintiff’s excessive force claim against Defendant
Lt. Hai|. The Court declines the exercise of supplemental jurisdiction in connection With
the P|aintiff’s state law claims

Signed in Baton Rouge, Louisiana on December 10. 2018.

MM/CQWL

CH|EF JUDQE/§HELLY D. D|CK
UN|TED STATES D|STR|CT COURT
MIDDLE D|STR|CT OF LOU|S|ANA

 

1 Rec. Doc. 21.
2 Rec. Doc. 33.
3 Rec. Doc. 21.
4 Rec` Doc. 21.

